 AVONDALE SHIPYARDS, INC.421MEMBER FANNING,concurring :I concur in my colleagues' opinion except to the extent that itrelies on the absence of bargaining history on a more comprehensivebasis as a reason for finding that the skilled electricians involvedherein constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9(b) of the Act. For reasonsstated in my separate opinion in theMallinckrodtcase," issued thisdate, I do not believe that the mere fact that craft employees havebeen included in a more comprehensive unit can bar a petition foran election in a separate unit of craft employees.11Mallinckrodt Chemical Works, Uranium Divislon,162 NLRB 387.Avondale Shipyards,Inc.andInternational Brotherhood of Boil-ermakers,Iron Ship Builders,Blacksmiths,Forgers and Help-ers, AFL-CIO.Cases 15-CA-2601, -2, -44, -6, -8, -9, -10, -11, and0660.December 09, 1967.DECISION AND ORDEROn July 8, 1966, Trial Examiner Horace A. Ruckel issued hisDecision in the above-entitled proceeding, and on July 15, 1966, anerratum thereto, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. He alsofound that the Respondent had not engaged in other unfair laborpractices alleged in the complaint. Thereafter, both the Respondentand the General Counsel filed exceptions to the Trial Examiner'sDecision together with briefs in support thereof. The Respondentalso filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in these cases, includingthe exceptions and briefs, and hereby adopts the findings, conclu-sions,and recommendations of the Trial Examiner, with the follow-ing modifications.'1 Respondent'scontention that employeeAlford shouldbe denied reinstatement is amatter which should properly be raisedat thecompliance stages of this proceeding.162 NLRB No. 40. 422DECISIONSOF NATIONALLABOR RELATIONS BOARDThe TrialExaminerconcluded that Respondent had violated Sec-tion 8 (a) (1) of the Act. He did not, however, make express findingsof specific violations, and recommended onlya general cease-and-desist order.We agree with the General Counsel that in the circum-stancesof this case, a more specific order and notice are preferable.Accordingly, we make our own independent Section 8(a) (1) find-ings based upon the credited testimony in the record before us, andfind that the Respondent violated Section 8(a) (1) of the Act byengaging in the following conduct :1.Superintendent Poche'S 2 February 16 query of employee WillieFinch as to why Finch was wearing a union button and if Respond-ent was not paying him a decent wage, and a similar inquiry of Finchthat evening by Night Superintendent Bealer and Foreman Guidry.2.General Superintendent Collette's conversation with employeeFinch, also on February 16, during which Collette castigated Finchbecause of his membership in the Union and promised to protectFinch from antiunion employees, if Finch would give Collette hisunion button.3.Foreman Guidry's February16 promiseto reemploy employeeFinch, if Finch gave Guidry thenamesof at least three employeeswho had signed union cards.4.Foreman Bentancourt's February 17 statement to employeeJohn Forbes to the effect that nothing could be done for Forbesbecause he had been "brandedan organizerfor the Union"and was"on [his] way out."5.Foreman Watkins' conversation with employee Clarence Littleon February 13, during which Watkins asked Clarence Little if heknew who was tryingto organizethe Union and remarked that any-one seeking to do so would only be hurting himself and hisfriends.6.Foreman Watkins' remarks to employee Clarence Little, 2 dayslater,when Watkins asked Little why he was wearing a union but-ton and commented that Little should have been smart enough to knowthat, because he wore a union button, so far as his job was concernedhe might as well "pack up [his] gear and go."7.Foreman Watkins' conversation with Clarence Little, the follow-ing day, in which Watkins told Little he wanted to try "just onemore time," as afriend to get him out of the troublehe was in andhelp him keep his job. To accomplish this, Watkins suggested thatLittle write a letter to the Union, with two copies, requesting awithdrawal from the Union, have the letternotarizedand give it toRespondent along with his withdrawal card.2 The Trial Examiner inadvertently referred to this as having been made by SupervisorBougere Instead of Superintendent Poche. AVONDALE SHIPYARDS, INC.423Accordingly, we shall modify the Trial Examiner's RecommendedOrder consistent with our findings herein.3[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete paragraph 1(a) and add the following paragraphslettered 1(a), 1(b), 1(c), 1(d), and 1(e) :[" (a) Interrogating coercively employees concerning their unionactivities or sympathies or those of their fellow employees.[" (b) Conditioning reemployment upon disclosure of the namesof union adherents.[" (c)Conditioning protection from physical violence upon thesurrendering by an employee of his union button.[" (d) Causing employees to request withdrawal from the Unionunder threat of discharge.[" (e)Threatening employees with loss of employment if orbecause they selected the Union as their representative."[2.Reletter former paragraphs 1(b) and 1(c) of the Trial Exam-iner's Recommended Order as paragraphs 1(f) and 1(g), respectively.[3.Add the following as a new paragraph 2(b) and reletter con-secutively former paragraph 2(b) and subsequent paragraphs.["(b)Notify Carl Alford, Willie Finch, Bernard Borne, JohnForbes, Roy Boyd, and William Baker if presently serving in theArmed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective Service Actand Universal Military and Training Act of 1948, as amended, afterdischarge from the Armed Forces."[4.Substitute the following paragraphs for the third indentedparagraph of the Appendix to the Trial Examiner's Decision.[WE WILL NOT interrogate coercively employees concerningtheir union activities or sympathies or those of their fellowemployees.[WE WILL NOT condition re-employment upon disclosure of thenames of union adherents.[WE WILL NOT condition protection from physical violenceupon the surrender by an employee of his union button.[WE WILL NOT cause employees to request withdrawal fromtheUnion under threat of discharge.[WE WILL NOT threaten employees with loss of employment, ifor because they selected the Union as their representative.In view of these findings,we deem it unnecessary to consider whether other of Respond-ent's conduct,not specifically referred to above,also wasviolativeof Section8(a) (1) ofthe Act. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD[5.Add the following immediately below the signature line atthe bottom of the attached Appendix :["NoTE.-We will notify the above-named employees if presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training and ServiceAct, as amended, after discharge from the Armed Forces."]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case comes before Trial Examiner Horace A.Ruckel upon an unfair laborpractice complaint dated October 28, 1965,issued by the General Counsel of theNational Labor Relations Board,herein called the Board,through its RegionalDirector for Region 15 (New Orleans, Louisiana),againstAvondale Shipyards,Inc., herein called Respondent,based upon charges filed by International Brother-hood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers, AFL-CIO, herein called the Union.The complaint alleges in substance that Respondent,by its supervisors and other agents, interrogated employees with respect to theirunion interests and affiliations and those of their fellow employees;promised toassign and assigned employees to more desirable work in consideration of with-drawing their support of the Union;assigned an employee to a less desirable jobbecause of his union activities;threatened an employee with physical harm forengaging in union activities;threatened employees with discharge if they engagedin union activities;and on various dates from February 8 to June 12, 1965, dis-charged nine employees because of their union interest and affiliation. Theseemployees were Nelson Perkins,Carl Alford,Willie Finch,Bernard Borne, JohnForbes, Roy Boyd,William Baker,Clarence Little,and Henry Milligan.These actsare said to be unfair labor practices within-themeaning of Section 8(a) (1) and(3) of the National Labor Relations Act, as amended,herein called the Act, andto affect commerce within the meaning of Section 2(6) and(7) of the Act.Respondent filed an answer denying the commission of any unfair labor practice.Pursuant to notice,I conducted a hearing at New Orleans,Louisiana, fromFebruary 8 through 19,1966,atwhich all parties were represented.At the con-clusion of the hearing the parties waived oral argument.Subsequently,they filedbriefs.Upon the entire record of the case,and from observation of the witnesses, Imake the following:FINDINGSOF FACT '1.THE BUSINESS OF THE RESPONDENTRespondent is a Louisiana corporation with shipyard facilities at Harvey andAvondale, Louisiana,both of which are involved in this proceeding,where it isengaged in the construction and repair of oceangoing and inland waterways vesselsof various tonnages.During the 12 months preceding the issuance of the com-plaint,Respondent purchased materials and supplies valued in excess of $100,000from directly outside the State of Louisiana.During the same period,itdirectlyshipped finished products valued in excess of $100,000 to customers located outsidethe State of Louisiana. Respondent employs approximately 6,000 employees.If.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers andHelpers,AFL-CIO,isa labor organization admitting employees ofRespondent to membership.HI.THE UNFAIR LABOR PRACTICESA. BackgroundThe Union began a campaign to organize Respondent's 6,000 employees in Feb-ruary 1964. By the first part of 1965, it had solicited and obtained the allegiance AVONDALE SHIPYARDS, INC.425of perhaps 1,000 of these. On February 10, March 1 and June 8 and 14, 1965, theUnion sent letters by registered mail to Respondent containing the names of 14employees who had been designated as committeemen "for the purpose of orga-nizing their fellow employees on behalf" of the Union. Among these were the namesof the employees named in the complaint as being subsequently discharged, andwhose discharges are hereinafter discussed. The credited, undisputed testimony ofJustilianMartin, organizer for the Union, is that as of February 1965, about 70employees had been named to the organizing committee but that only the 14 whosenames appear in the letters bearing the above dates authorized the sending of theirnames to Respondent. Clearly, these employees were the most active of the Union'sadherents.The letter of February 10 was posted on the bulletin board in theHarvey yard.B. The discharges1.Carl AlfordAlford was employed as a welder from March 1954 to February 1965 when hewas discharged. For a period of time he was a welder foreman, a position whichhe voluntarily left to resume work as a first-class welder. At the time of his dis-charge he was on the second shift in Respondent's yard at Harvey. His shift fore-man was Ackerman. Poche was the yard superintendent.Respondent was notified by the Union in its letter of February 10 that Alfordwas a member of its organizing committee, and Respondent posted the letter on itsbulletin board near the yard superintendent's office. Superintendent Poche testifiedthat he saw it on February 13, and Ackerman that he saw it on Monday, Febru-ary 15. During the second shift which reported to work at 5:45 p.m. the followingafternoon, Respondent discharged Alford under the following circumstances.When Alford reported for work on February 16, Ackerman assigned him towelding lugs on the deck of drydock 1. It was raining hard. About 8:45 p.m., uponfinishing with the lugs, Ackerman assigned him to work on another dock. Alford,who was drying himself and his equipment in the toolroom, reminded him that hehad just got out of bed with the flu, that he was soaking wet, and asked permissionto leave work. According to Alford, Ackerman said he could leave. Ackermantestified that he refused permission. Alford did leave. On the following day whenhe reported to work, he found that his timecard had been removed from the rack,and when he asked Poche about this Poche told him he was discharged for havingwalked off the job without permission. When Alford protested that he had not, andthat Poche "knew better than that," Poche, according to Alford's testimony replied,"Well, you slapped me in the face and I am just slapping back." Telling Alford towait where he was until he could get his paycheck made out, Poche went to hisoffice, and Alford repaired to a small lunchroom in the yard where he talked withsome of the employees waiting to go to work. Poche reappeared and, taking Alfordby the arm, told him to come back to the office to wait because he did not wantAlford "down here even talking to these men."Poche, though he admitted asking Alford not to talk to the men because he didnot want any "trouble," denied giving this reason to Alford. He did not denyAlford's testimony as to his slapping Poche in the face. I credit Alford's account ofthe conversation. I take Poche's statement that Alford had slapped him in the faceto refer to the announcement, just posted on the bulletin board, that Alford andothers had been appointed to the Union's organizing committee. I construe hisinjunction not to talk to other employees, and his separating Alford from them, tohave been motivated by his concern that he might discuss the Union with them.As to Respondent's contention that Ackerman had refused Alford permission toleave the yard, I credit the latter's testimony that permission was granted. I notealso that, according to Ackerman's own testimony, Alford had never previouslyabsented himself without the permission of his foreman. I am of the opinion, andI find, that Respondent discharged Carl Alford because of his union activities,which had just been brought to its attention, and not for legitimate business reasons.2.Willie FinchFinch was a second-class welder whose last period of employment dated fromAugust 14, 1964. On the same shift that Respondent discharged Alford, Finch,whose name the Union had sent to Respondent on February 10 as a member ofitsorganizing committee in the same letter it sent Alford's name, left the yardunder circumstances hereinafter related. Finch first wore his union button in the 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant on February 16. Shortly after the beginning of the shift, Fred Bougere, a day-shift supervisor, asked him why he was wearing a union button and if Respondentwas not paying him a decent wage.Bealer,night welder superintendent,latermadethe same inquiry of him. Still later, according to Finch, William Collette, generalsuperintendent, called him aside and spoke to him at length about the Union andhis role in it, saying that he thought Finch was "a better man than that," and thathe, Collette, had been working for the Company for 17 years and had too muchrespect for it than to join a union, and that Finch ought to "get down on [his]knees in shame" for doing so. When Finch told him that he preferred not to sayanything in reply, Collette went on to say that men who had worked for Respond-ent for 15 to 20 years were "not goingto put up with [your]wearing a unionbutton [in the yard]." When Finch asked Collette if he meant that the men weregoing to "work him over," Collette replied that he himself did not "go for thatkind of doings," and promised that if Finch would give Collette his union buttonhe would see to it that the men would not bother him on leaving the plant at theend of the shift, and that "everything will be all right within 20 minutes after yousurrender that badge to me." Finch made no reply to this and did not surrenderhis union button.Collette, called as a witness, testified to a conversation with Finch at an unspeci-fied time, which, even accepting his account as true, has little if any resemblanceto the conversation which Finch testified took place on the night of his terminationas related above. On cross-examination, when asked what night he said it was thatthe conversation which he related on direct examination took place, he replied, "Ididn't say what particular night," and that he was unable to fix the date. Whenasked if it was some time around Finch's termination he said it was not. The con-versation with Collette which Finch described as having taken place on the nightshift on February 16 through 17, at the time he was discharged, therefore standsuncontradicted.Shortly after Finch's conversation with Collette, Finch sent for Carl Guidry,welder foreman, to get a pass to leave the yard. When Guidry arrived, he tookFinchto his office and gave him a pass.According to Guidry, Finch said he wanted to quit because he was "too nervousto handle the job," and Guidry said nothing at all. Finch checked in his tools, and,according to his account, just before leaving Guidry called him back into his officewhere, now in the presence of Lawrence Booth, a rank-and-file employee, Guidrysaid, "Willie, I know what's happened. You got mixed up with Big Boy Evans" 1and told him to go home and he, Guidry, would "get things fixed up, where youcan just drop all this union mess and come on back to go to work." Just beforeFinch left, still according to his own testimony, Guidry added that if Finch wouldgive him the names of at least three employees who had signed union cards hewould be able to get him back to work very shortly. Finch replied that he did notknow three such people.Guidry, as has been stated, testified that while Finch was in the office Guidrysaid nothing at all to him, but merely made out a pass. He also testified thatBooth, who he said was present during the latter part of the conversation, saidnothing. I am unable to believe that neither Guidry nor Booth said anything what-ever on this occasion. Booth was not called as a witness. I credit Finch's testimonyas to the statements made to him by Guidry._The separation slip given Finch gave as the reason for his termination, "Quit,refused to give reason." This is in contradiction with Guidry's testimony which isthat Finch gave as his reason for wanting to leave the yard that he was "too nervousto handle the job." Finch's own testimony is that Guidry told him in his office thathe was in a nervous condition .2Finch's further, credited, testimony is that when he asked Guidry to be passedout of the yard he said that if he could leave he "just wouldn't get back," that hewas "afraid."Respondent contends that Finch's separation was a voluntary quit, and the Gen-eralCounsel that it was a forced quit, or constructive discharge. In support of itscontention Respondent points to Finch's past employment record which shows twoprevious quits by Finch after short periods of employment by Respondent. Finch'sI Oscar Evans,organizer for the Union,and formerly,for 13 years,an employee of_RespondentAt one timehe was a foreman2 The record shows that Finch, who had been shellshockedinWorld WarII, had had anervous condition for about 2 years,and that this was known to Respondent AVONDALE SHIPYARDS, INC.427testimony is, however,that he quit on the occasion in question because of hisinterrogation by Bougere and Bealer,the latter in the company of Guidry, shortlyafter he had gone on shift,and because of the coercive statements by Collette andhis ill concealed threats that fellow employees might mistreat him on his way outof the plant unless he took off his union button,allof which frightened him andaggravated his nervous condition and determined him to quit.I credit this. Such aconcentration of supervisory disapproval and intimidation might well have causeda stronger and less impressionable person than Finch to contemplate quitting hisjob. Finch,moreover,had a long standing nervous condition which was well knownto Respondent's supervisors.Respondent's foreman,in my opinion,took advantageof this condition to coerce him into leaving the Union or his job. The result wasthat Finch left his job.3.Bernard BorneBorne was employed continuously from April 1952 to February 18, 1965. WhenRespondent discharged him, on the day following its discharge of Alford andFinch, he was working as a first-classmachinist on the first shift under John Bordes,his foreman. He had been classified as a first-class mechanic since 1956. He joinedthe Union,was named a committeeman,and the Respondent informed of it in theUnion's letter of February 10. He wore his union button on the job.On February 17, the day prior to his discharge,Borne was working on a verticalboring mill when Bordes instructed him to bore a steel coupling for a propellershaft which had been sent from Respondent'sHarvey yard.Bordes showed him thepieces to be machined,and gave him a drawing of the shaft and coupling intowhich the shaft was to be fit.Borne, after measuring the coupling,told Bordes itwas too large for his machine. Constantine,superintendent of the inside machineshop, when consulted by Bordes,said that it would be close but that it would fit.Borne, accordingly,put the coupling in his vertical boring mill. When the machinewould not turn the coupling,Constantine told him to put it in the king mill andhe did so. This was the first time he had operated the king mill during his 13 yearsof employment.Borne worked on the coupling during the remainder of the shift and for severalhours the following day. Shortly before quitting time on February 18, he calledConstantine over to the king mill and told him he had a rough cut and that hethought it was bored to size.Constantine measured it and found it one-thousandthloose at the top, and about 20-thousandths at the bottom.He sent for James Dur-ham, tool-and-die superintendent,who told him the Harvey yard was waiting forthe coupling.Durham also measured it and, like Constantine,found it too large.Constantine then telephoned Jimmy Cole, general superintendent,following whichConstantine told Borne,"Bernard,only one thing I can do to protect myself-Iwill have to let you go,"and wrote out a termination slip for him which statedthat his work was not satisfactory and that he was not qualified for work as afirst-classmachinist.The testimony of Constantine is that the Harvey yard was subject to a penalty,or demurrage,of $1,000 a day for failure to complete the job of which the couplingon which Borne worked was a part.In fact, the deadline for the whole project wasextended for other reasons and the penalty was not suffered, even assuming thatredoing the coupling would have run beyond the original deadline. Constantine'sfurther testimony is that by "protecting himself" he also had in mind probablecriticism of his own work as a supervisor by Durham, with whom he professed tohave a running feud.Both his testimony and that of Durham is that the two super-visors had harsh words and made disparaging remarks to each other,in front ofBorne, as to why Durham,who was not concerned with the job as project engineer,should seek to check up on the coupling. The impression sought to be left by bothConstantine and Durham is that they were jealous rivals with a long standingjurisdictional dispute. I am not convinced.Borne's undisputed testimony is that he had never before been reprimanded byeither Constantine or Bordes, his immediate foreman, for poor work. Bordes wasnot called as a witness,although he was the one who assigned Borne to work onthe coupling on February 17. Nor does it appear that Constantine consulted himbefore dischargingBorne. I am of the opinionthatRespondent discharged Borne,an employee of 13 years standing,not because of his work as an employee, butbecause of his activity as a member of the Union'sorganizing committee concern-ing which the Union had informed Respondent the day before it discharged him. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. John ForbesForbes came to work for Respondent in May 1962 and was put to work in theblacksmith's shop under the supervision of Laurence Bentancourt, blacksmith fore-man. At the end of his first night's work Forbes told Bentancourt that he was quit-ting, rather than continue to work in the blacksmith's shop, and offered to donatehis 8 hours of time. Bentancourt, instead, got him work elsewhere in the yard. Forthe 2 years or more of his employment, up to his termination on February 17, 1965,the same day Respondent discharged Alford and Finch, and the day before it dis-charged Borne, Forbes worked as toolroom clerk in toolroom 4.Forbes joined the Union on February 9, 1965. He was named a member of itsorganizing committee and Respondent was advised of it in the Union's letter ofFebruary 10. On February 17, shortly after Forbes had started his morning workin the toolroom, Superintendent Collette came to him with one Meaux, and toldForbes that Meaux was taking over the toolroom because he had had a seriousoperation and could do only light work. Collette told Forbes that Bentancourtneeded a man in the blacksmith's shop and to report to him.Forbes' testimony is that when he arrived at the blacksmith's shop Bentancourtexpressed surprise at seeing him, told him that he would ask Collette for anexplanation, and later reported to Forbes that it was a "useless case" becauseForbes had been "branded an organizer for the Union" and was "on [his] wayout."Bentancourt, though admitting having a conversation with Forbes duringwhich Forbes expressed concern over being transferred to the blacksmith's shop,denied the statement attributed to him by Forbes. I credit Forbes' account.Forbes worked the remainder of the shift at work which, on the first day hehad worked back in May 1962, he had said he would quit rather than perform.On the following day, Forbes went to the yard, picked up his paycheck, checkedin his tools, and left the yard for good.Respondent's contention is that Forbes voluntarily quit his employment; theGeneral Counsel's that his was a forced quit, or constructive discharge.Respondent's explanation of Forbes' transfer from his regular job in toolroom 4is that it needed some place to put Meaux, an employee of long standing, upon hisreturn from undergoing an operation for ulcers, and that Meaux's need coincidedwith the need of Bentancourt for a man in the blacksmith's shop. Granted thatwork in the latter department would have been too strenuous for him, it remainsunexplained why Meaux was not, upon his return to work, assigned to his regularjob in rod shack 6, where he was working at the time he went to the hospital,instead of displacing Forbes in toolroom 4. Work in the rod shack was light workaccording to Meaux's own testimony on direct examination:Q. (By Mr. MOLONY) Mr. Meaux, would you tell us where you were assignedin February of 1964-A.Well, I think I worked in the rod shack for awhile, in the rod room.Q.Well, is this considered a strenuous job or is this light work?A. That's light work.Q.Why were you assigned to that job?A. Because I had been operated and I couldn't strain.Q. Had you told this to Mr. Collette?A. Yes, sir.*******Mr. McComb: This is a year prior to the discharges.Q. (By Mr. MOLONY) How long, Mr. Meaux, did you work in the rodshack?*******A. Well, I started there, I think it's in February or March of 1964.Q. And how long did you work there, sir?A. 1965.Q.When did you have your operation?A. I was operated December 3rd, 1964.3Hence, Respondent, after Meaux's return to work, instead of letting him go backon his regular job in the rod shack at work as light as, or lighter than, Forbes' jobaHe later testified it was December 22, 1964. AVONDALE SHIPYARDS, INC.429in toolroom 4, put him on a job Forbes had performed for 2 years or more andsent Forbes to a job which Respondent knew Forbes had at one time threatened toquit rather than perform.I cannot accept as mere coincidence the fact that this wasonly a few days after the Union informed Respondent that Forbes had joined theUnion and had been appointed to its organizing committee?I am convinced thatRespondent,within a week after it had been notified that Forbes was on the Union'sorganizing committee,transferred Forbes to the blacksmith shop in the belief thathe would quit rather than work there.The belief proved well founded.5.Roy BoydBoyd came to workin September 1962.At the timeof his discharge on March 3,1965,he was working as a first-classshipfitteron the secondshift.He joined theUnion on February 2, 1965.His name was sent to Respondentby the Union in itsletter ofFebruary10, as a member of its organizing committee.Thisletter, as hasbeen stated in connectionwiththe discharge of other committeemen,was posted byRespondent on the bulletin boardin theHarvey yard.Beginningon February 15,Boyd worehis organizing committeeman's badge to work until his discharge.On March 3,Hourcade,Boyd's foreman,lined him up to resume work on an oilbarge onwhich he had workedthe previousworkday, and which wasnot completed.Just before workbegan,however, Hourcade took him off that job and directed himto go toa YF-40 boatat the other end ofthe yard. His taskthere was to installstructuralframing on the interiorof the hull.Hourcadetold him tocontinue theworkaccording to the pattern started on the previousshift,and showed him theapplicableblueprints and leftthem with Boyd. Boyd's testimony is that he couldnot read blueprints and that Hourcadeknew this. Hourcade's testimonyis that allhis first-classshipfittersknewhow to readblueprintswith varyingdegrees of com-petency.His testimony on this point was as follows:Q. . . . what did you mean?A. I meansomeof them know aboutdrawings,more about drawings thanothers.Q. (By Mr. MOLONY) . . From your observation, how did Boydcomparewith the otherfirst class shipfitters?A.Well, the other two of them, he knew asmuch asthem. I mean he put onrudders andno questions asked.He did the work all right, you know.Q. So out of four firstclass shipfitters,he was as goodas two othersat least?A. Yes.Q. And only onewas betterthan he?A. Oh, yes.His testimonyon cross-examinationfurther describedthe qualifications of first-class shipfitters:Q. Do all of your shipfittersread prints?A. No, sir.Q. You don't require thatof them,do you?A.We requireour first classfitter toknow some drawings,. . .and some arenot qualified . . . they do haveto know somedrawings.Q.Whatdo you meanby some?A. I mean if there is anyquestion we linethem out on the job... .In anyevent, the drawings,as Hourcadetermed them,calledfor brackets at cer-tain places on the panelingBoydwas installing,and anglesat other places. Abracket, or plate bracket,was designated on thedrawings by the symbol "PL," andthe angle, orangle frame,by the symbol "L." About midnight on the March 3 nightshift,with 2 hours to go beforequitting time,Hourcade checked to see how Boydwas progressingand found thatin three orfour instanceshe had installedangles inplaces where the drawing called for brackets. Hourcade accused him of not follow-ing the drawing and told him to "rollup andcheck out." According to Hourcade,Boyd protested that Hourcade had told himto put angles in thoseplaces, to which4Nor do I accept the statements of Bentancourt and Collette that they had no knowledgeof Forbes'interest in the Union. It is not disputed that Respondent was advised of this byletter on February 10, and that it was posted on the bulletin board in the yard on Febru-ary 13 Moreover,Forbes as of then began wearing his union button at work. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDHourcade replied that he had told Boyd to "follow the drawing." Boyd's testimonyis that he installed the plates and brackets in accordance with Hourcade's verbalinstructions.Hourcade did not specifically deny this. His contention was that Boydhad not installed the brackets and angles "the way the blueprint had it."I am of the opinion that Hourcade's instructions to Boyd were confusing and thathe was uncertain as to whether the governing factor in performing his work on thepaneling was the pattern set by his predecessor on the first shift, the drawing left byHourcade, or Hourcade's oral directions. It is clear from Hourcade's own testimonythat Boyd's ability to read drawings was limited and that he was not required to beable to read blueprints of any complexity, although there was only one of the fourfirst-class shipfitters who was better qualified to read them. I do not pass on thecontention of the General Counsel that Respondent "set up" Boyd for discharge byassigning him to work necessitating greater familiarity with blueprints than he had.I do find, however, that Respondent was motivated in discharging Boyd, rather thanmerely admonishing him, by his affiliation with the Union and membership in itsorganizing committee of which Respondent had been informed a few days previously.6.William BakerBaker, a first-class welder, had worked for Respondent somewhat more than ayear when, on March 5, 1965, Respondent discharged him. On February 26, hejoined the Union and became a member of its organizing committee. Respondentreceived the Union's letter advising it of these facts on March 2, 3 days prior to hisdischarge. Upon joining the Union, Baker wore his union button at work.Immediately prior to March 4, Baker had been working under Tiffany, a weldingforeman, in the lower yard. On March 4, Tiffany told him to report to Bealer, nightwelding superintendent, in the middle yard, some 15 minutes distant. Bealer toldhim to report to Nicholson, another welding foreman. Nicholson assigned Baker towork in the forepart of a barge, and told him that he would join him shortly andshow him what to do. When Nicholson arrived it was approximately 4:30 p.m., 30minutes after the beginning of the shift. Sometime later Baker experienced troublewith the current in his welding machine so that it fluctuated between being too highor too low, that is, too hot or not hot enough. Since Baker was working inside thevessel he was unable to see the welding machine.to which his line was attached. Toreset the machine it was necessary to climb out of the bow of the vessel, to walk50 to 70 feet to adjust the machine, to retrace his steps and climb back into theboat. He found that the control on the machine had been changed from the positionin which he had set it so that it registered too high. He estimated it took him about10 minutes to make the round trip from the boat to the welding machine. His testi-mony is that this occurred 15 or 20 times that shift. At lunchtime that night hereported to Nicholson that his machine was being tampered with. Nicholson saidhe had notseenanyone bothering it. After lunch Nicholson reported Baker's com-plaint to Bealer who told him to keep his eye on Baker's machine. Nicholson's testi-mony is that he then did watch it for a solid hour, and did nothing else during thistime 5 At thesametime he spoke to Bealer about Baker's complaint, he told Bealerthat Baker's production was about one half of what he should be getting. This wasthe first time Nicholson, according to his own testimony, had complained to Bealerabout Baker's-work although he had been under his direction periodically and hehad on occasions complained to Baker himself about his production.On the following evening, March 5, Nicholson assigned Baker to the same workhe had done the previous night. This night, too, about dusk, Baker's current beganto fluctuate, again necessitating his climbing out of the boat, resetting his machine,and climbing back in the boatagain.This happened, he testified, perhaps 10 timesduring the shift. About halfway through the shift Nicholson checked on Baker'sprogress, found that he was producing at about the same pace he had produced onthe previous evening, and again reported the matter to Bealer. Bealer told him totry Baker a little longer and, if he did not improve, to discharge him. About 9:30p.m., 3 hours before the end of the shift, Nicholson discharged Baker, telling him itwas due to "low production."Two witnesses, brothers, called by the Respondent, testified that it was not unu-sual to have to reset a welding machine several times during a shift. One of themrecalled doing so four times and the othersix on oneoccasion, and this was due to6He stationed himself 40 to 50 feet away from Baker'smachine. When asked if it was nota fact that he could be seen by anyone wishing to tamper with the machine,he said he wasstanding in the "shade of the forepeaks." AVONDALE SHIPYARDS, INC.431natural causes. One of them, when asked, testified that on no occasion when hereset his machine had the dial setting on the machine been changed from what itwas when he had set it. Baker's credited testimony, however, is that the dial settingon his machine had been changed, and that at one time he secured the control witha wire so that it could not be moved unless the wire was undone and the controlreset, only to find later, when his current fluctuated, that the wire-had been removed.I credit Baker's account of the vicissitudes of March 4 and 5; and indeed the hap-penings themselves are not denied. The General Counsel contends that even if theevidence is not sufficient for a finding that Respondent was the author of these inci-dents, nevertheless it warrants the conclusion that Respondent, with knowledge ofwhat was transpiring, failed to undertake any real investigation of the matter,6 or tomake any allowances for Baker's "low production," but instead took advantage ofthe situation to discharge him. In so finding I do not overlook the fact that theseevents, culminating in Baker's discharge, began only 2 days after Respondentreceived notice from the Union that Baker had been named to its organizing com-mittee and after Baker had begun wearing his union button.7.Clarence LittleLittle came to work for Respondent in March 1960. At the time of his dischargeon June 12, 1965, he was working as a first-class welder. He joined the Union onFebruary 3, 1965, and his name was sent to Respondent in the Union's letter ofFebruary 10, as a member of the organizing committee. He signed up severalemployees, wore his union button to work, and came to work with a union stickeron his automobile, which he parked in Respondent's parking lot. His uncontradictedtestimony, which I credit, is that on February 13, Roy Watkins, one of his weldingforemen, after asking him if he knew anyone who was trying to organize the Union,said that anyone seeking to do so would only be hurting himself and his friends.Two days later, on the first day Little wore his union button, Watkins asked himwhy he was wearing it and said that Little should have been smart enough to knowthat, because he wore a union button, so far as his job was concerned he might aswell "pack up [his] gear and go." On the following day Watkins again approachedLittle and told him that he wanted to try "just one more time," as a "friend," to gethim out of the "trouble" he was in and help him keep his job. To accomplish thisobject he suggested that Little write a letter to the Union, with two copies, request-ing a withdrawal from the Union, and have the letter notarized and give it toRespondent along with his withdrawal card.After these conversations there began, according to Little, a series of incidentsinitiated by fellow employees, such as having his welding machine tampered withvarious times, being waylayed in the yard by antiunion employees and threatenedwith violence, having the cable to his welding machine stolen, and having waterthrown on him. As to the threats of violence by one of the employees, Booth, Littlereported them to Bealer who suggested that he avoid Booth. As to his weldingmachine he suggested merely that Little reset it and continue working. As to thewater throwing, he told those working with Little not to engage in horseplay. I donot find the evidence sufficient for a finding that Respondent was responsible forthese incidents, or as I did find in the case of Baker, Respondent knowingly toler-ated them.There is no evidence of any such incidents from the end of February until thefirst part of June, when Respondent discharged Little under the circumstances here-after related.On Saturday, June 5, Little was assigned to weld galvanized metal under thesupervision of his brother, Ed Little, a welder foreman, under whom he periodicallyworked. He worked at this several days, did other work 2 days, and then, on June 11at 4 p.m., the starting time for the shift, was assigned again to work on galvanizedmetal. This would have been the third night in a row on galvanized. At the sametime, Ed Little assigned two other employees to galvanized. This work, because ofthe smoke it generates, is apt to nauseate a welder and for this reason Respondentfurnishes them with milk. Little testified that on several days the milk was sour, andthat he reported it to his brother who disclaimed responsibility for it.On Friday night, June 11, according to his own testimony, Clarence Little becameill. In any event, he reported to the first aid station. Here, according to the creditedtestimony of the nurse on duty, he told her not to worry about his time, that his61 do not credit Nicholson's testimony that he watched Baker's machine for an houror more,during which he did no other work whatsoever. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDforeman brother had excused him from work, and would take care of his time. Shegave him a pass to leave the yard. The practice in the yard was that, after a certainhour during the shift, an employee sent home sick would be paid from the first aidbudget, and prior to then from the production budget.Clarence Little testified that when he became ill he reported the fact to hisbrother, saying that he was going to first aid, and his brother told tim to do so andthen go home. Foreman Little denied this, and testified that from 4 p.m., when heassigned Clarence Little to his job, until the following day he did not speak with hisbrother, or his brother with him, but when he made his round at about 5:15 p.m.,he found that Clarence Little was nowhere to be seen. As a result of this he wentto first aid to look for him and the nurse told him that he had left the yard and hadsaid that his brother would take care of his time. I credit the testimony of Ed Littleas against that of Clarence Little, and find that Foreman Little did not give him per-mission to leave the yard.When Little reported to work on the following day, June 12, Welder ForemanGuidry and Foreman Little called him aside and Guidry asked him what had hap-pened the day before and why he had said his brother would take care of his time.Clarence Little replied that his brother had told him so. The two brothers calledeach other a liar and Ed Little accused his brother of trying to "drag him in the gut-ter with" himself. Guidry told Clarence to go to work, and left.After Guidry's departure the two brothers continued the argument.? After a fur-ther exchange of epithets Clarence Little, it is conceded, struck Foreman Little sev-eral times on the head with his fist. The credited testimony of two bystanders isthat Foreman Little did not return the blows but sought only to fend off his broth-er's.Guidry called Clarence Little to his office where Brown, welding superintend-ent, discharged him.The uncontradicted, credible, testimony of Ruby Little, Ed Little's wife, is thatin the following several days, in the absence of her husband, Clarence Little calledher on the telephone 15 or more times, made obscene remarks, and asked her whatshe wanted on her husband's tombstone, because he was going to "take care of him."The calls continued until she had the telephone number changed. Respondent con-tends that even if it were to be found that Respondent discharged Clarence Littlebecause of his collective activity, he should not be ordered reinstated because of hisstriking his foreman, and his subsequent behavior. I do not find that the questionarises, since, contrary to the General Counsel's contention that Respondent, throughForeman Little, had provoked employee Little into striking his brother, or, in thealternative, used the striking as a pretext, I find that there was no provocation moti-vated by Clarence Little's activity in the Union.While it may be that Ed Little was opposed to Clarence Little's activity in theUnion, I am unable to believe that he sought to bring about his brother's dischargeon June 12, or that Respondent used the events of that day merely as a pretext forterminating him. In this connection I note particularly that an interval of over 3months had passed since, so far as the record reveals, any incidents of hazing by hisfellow employees, and since any antiunion statements by supervisors. I am not ableto believe that Respondent, had it sought a pretext for Clarence Little's discharge,could not have found a plausible one during that period. I am the more persuadedto the contrary because this discharge presents a sharp departure from what I havefound to be the pattern of Respondent's discrimination with respect to those employ-ees whose cases I have previously discussed. Without exception, these other employ-ees were discharged within a few days after Respondent had been notified that theyhad joined the Union, and had been appointed to it organizing committee. Little'sown name was included in the Union's letter of February 10, 1965, along with thenames of Alford, Borne, Boyd, Finch, Forbes, and Nelson Perkins,8 all of whomwere promptly discharged.It is pointless to speculate why Respondent departed from the pattern in ClarenceLittle's case,whether because his brother was a foreman and the hope that hisbrother might influence him away from the Union, or because of the relationship initself,or for whatever reason. The fact remains that it did not discharge him, andthat it did thus depart sharply from the pattern of discrimination I have found. Iconclude that Respondent discharged Little on June 12 because of an unprovokedattack on his supervisor.There was a quarrel of long standing between the brothers.'As well as the names of James Bryant and two other employees named Perkins whosenames are not included in the complaint, although charges were filed in their behalf. AVONDALE SHIPYARDS, INC.4338.Henry MilliganMilligan worked for Repondent as a first-class rigger from April 1, 1965, to histermination on June 12. His supervisor was Lucien Rodriguez, rigger superintendent.He joined the Union on June 2, and was made a committeeman, a fact of whichRespondent became advised on June 8.InMarch 1965, Rodriguez began preparing the equipment necessary to rig theshipLouise Lykes,including the prefabrication of cable, and cutting, placing, androlling it up. For this work he hired Milligan along with Plaisance, Calliouette, andAdams and procured the loan of Loriel from another department. About June 8,the prefabrication work was finished and Plaisance and Calliouette were assignedtemporarily to the electrical department, and Adams and Milligan to Westewego tomove a mid-section of a T-2 tanker. Plaisance and Calliouette were soon finishedin the electrical department, and Adams and Milligan at Westewego, and all fourwere recalled to Rodriguez' rigging department on June 12, where Rodriguez, oninstructions from Blanchard, outfitting superintendent, told them that the riggingwork for which they were hired was finished, and that there was no more work forthem, and laid them off. Loriel returned to the department from which he wasborrowed.The fact that Milligan was terminated 4 days after Respondent had receivednotice that he was a member of the Union's organizing committee, raises a suspicionthat he, like others whose discharges took place a few days after notification thatthey were committeemen for the Union, was also discharged for his union activity.Assuredly, his layoff fits into the pattern of discrimination heretofore described.I do not find the evidence sufficient, however, in his case. The others were regularemployees of several years standing. Milligan was hired specially for work on theLouise Lykesalong with three other employees. All were laid off when this workwas completed. I find Milligan's termination to have been for legitimate businessreasons.9.Harlon RushingRushing worked as a first-class welder on the second shift in the Avondale ship-yard. He joined the Union on June 8, 1965, and his name was sent Respondent asa member of its organizing committee. At the same time he began wearing a unionbutton at work. The complaint alleges that Respondent, on the same day it receivedthe information as to Rushing's union activity, discriminated against him by depriv-ing him of overtime pay. It is Rushing's testimony that on this day, about 9:30 p.m.,hiswelder foreman asked him if the button he was wearing was a Lone Ranger'sbadge, to which he replied that it was a sheriff's badge, and his foreman added thatitmade no difference to him one way or another, but at the same time said to him,"Well, go in at 12:30 with the rest of them." Rushing testified that he, along withcertain other welders, had been for several weeks working a half hour overtime,and following this conversation with Bealer he had this half hour overtime takenaway from him, and that he was the only welder in his group that did. Apparentlyhe continued to sign out at 12:30 until June 17 when he resumed working over-time and in fact received more such work than previously.9 His further testimonywas that on June 16 he was assigned to working on galvanized metal for one night.As has been found, this is disagreeable work. However, the record shows that otherwelders do this work periodically, including Rushing, and that Rushing had doneiton various occasions prior to his joining the Union.On this state of the record I do not find that Rushing was discriminated against.10.Nelson PerkinsPerkins came to work for Respondent in March 1952. At the time of his dis-charge on February 8, 1965, he was working as a first-class machinist on a turret9It is contended additionally that Respondent restored overtime work to Rushing, afterJune 17 in return for his renouncing the Union. The only evidence in support of this isthe fact that Rushing ceased wearing his union button about June 17, and that Rushinghad a conversation with Dealer in which Rushing said, in effect, that if lie was "manenough" to put it on he was man enough to take it off. Rushing was vague and self-servingas a witness. I do not find the evidence sufficient to support the contention that Respondentrestored overtime to Rushing in return for his leaving the Union.264-047-67-vol. 1G2-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDlathe.He joined the Union on January 22, 1965, and on January 27 signed anagreement to act as an organizing committeeman for the Union and authorizingthe Union to notify Respondent of this fact. The Union sent his name to Respond-ent on February 10, along with the names of other employees. This, however, was2 days after Respondent discharged him. He had been active in soliciting membersin the Union for some time previously, but always, he testified, when no supervisorcould see him. He further testified that no supervisor ever spoke to him about theUnion, and that he never wore a union button. Henry Constantine, welder super-intendent who discharged Perkins on June 8, 1965, allegedly for careless work onan openside planer, testified that he was not aware that Perkins was in any wayactive in the Union. Under these circumstances, I do not find that Respondent dis-charged Perkins for any reason other than legitimate business reasons.C. Conclusions as to the dischargesI find that Respondent on February 17, 1965, discharged Carl Alford and WillieFinch, on February 18 discharged Bernard Borne and John Forbes, on March 3discharged Roy Boyd, and on March 5 discharged William Baker because of theirunion membership or activity, in violation of Section 8(a)(3) and (1) of the Act.I further find that Respondent did not discharge Clarence Little, Henry Milligan, orNelson Perkins, or discriminatorily deny overtime to Harlon Rushing, because oftheir union membership or activity.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in con-nection with the operations of Respondent,described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof Section 8(a) (1) and (3) of the Act, I will recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies oftheAct.Having found that Respondent discriminatorily discharged Carl Alford, WillieFinch, Bernard Borne, John Forbes, Roy Boyd, and William Baker, I recommendthat they be offered reinstatement and made whole for any loss of pay resultingfrom their discharge to the date on which they are offered reinstatement, less theirnet earnings during that period. Such backpay shall be computed on a quarterlybasis in the manner prescribed by the Board in F.W. Woolworth Company,90NLRB 289, and shall include interest at 6 percent as provided by the Board inIsis Plumbing & Heating Co.,138 NLRB 716.In view of the nature of the unfair labor practices committed,the commission ofsimilar and other unfair labor practices reasonably may be anticipated.I shall,therefore,recommend that Respondent be ordered to cease and desist from in anyother manner infringing upon the rights guaranteed to its employees by Section 7of the Act.Upon the basis of the foregoing findings of fact and upon the entire record, Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. International Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.By discouraging membership in a labor organization through discriminationin employment,and by interfering with,restraining,and coercing employees in theexercise of their rights under the Act, Respondent has engaged in, and is engagingin, unfair labor practices affecting commerce within the meaning of Sections 8(a) (3)and (1)and 2(6) and (7) of the Act. AVONDALE SHIPYARDS, INC.435RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, I recommend that Respondent, Avondale Ship-yards, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogatingcoercively employeesconcerningtheirunionactivities or sympa-thies orthreateningtheir employees with loss of employment if or because theyselected the Union as their representative.(b)Discouragingmembershipin andactivities on behalfof International Broth-erhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers,AFL-CIO, or any other labororganizationof its employees, by discharging anyemployee or in any othermanner discriminatingin regard to hire ortenure ofemployment or any term or condition of employment.(c) In any other mannerinterferingwith, restraining,or coercing its employeesin theexerciseof their rightto self-organization,to form,join,or assist labororganizations, includingthe above-named labororganization,to bargaincollectivelythroughrepresentativesof their ownchoosing,to engage in other concerted activitiesfor the purpose of collectivebargaining or mutual aid or protection,or to refrainfrom any or all such activities except to the extent that such right may be affectedby anagreement authorizedby Section 8(a)(3) of the Act, as modified by theLabor Management Reporting and Disclosure Act of 1959.2.Take the following affirmativeaction designed to effectuate the policies ofthe Act:(a)Offer to Carl'Alford, Willie Finch,Bernard Borne,John Forbes, Roy Boyd,and WilliamBaker, immediateand fullreinstatementto their formeror substan-tially equivalentpositionswithoutprejudiceto their seniorityand other rights andprivileges.(b)Make whole the above-namedemployees for anyloss ofpay they may havesufferedby reason of the discriminationagainstthem, by payment to each of themof a sum of money equal to the amount he normally would haveearned as wagesfrom the date of his discharge to the date ofRespondent's offer of reinstatement, inthemannerset forthin the section entitled"The Remedy."(c)Preserveand, upon request,make available to theBoard and its agents, forexaminationand copying, all payroll records,social security records,timecards,personnel records and reports, and all other records relevant or necessary to thedeterminationof backpay due and to thereinstatement and relatedrights providedunder the terms of thisRecommended Order.(d) Postat its plant copies of the noticeattached marked "Appendix."10Copiesof said notice,to be furnished by theRegionalDirectorof Region 15, after beingsignedby Respondent's representative,shall be posted by Respondent immediatelyupon receipt thereof,and maintainedby it for 60consecutivedaysthereafter, inconspicuous places, at itsAvondale and Harvey shipyards, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken byRespondents to insurethatsaid notices are not altered,defaced,or covered by anyother material.(e)Notifythe RegionalDirectorfor Region 15, in writing,within 20 days fromthe date of thisRecommendedOrder, whatsteps the Respondent has taken to com-ply herewith.iito In the event that this Recommended Order is adopted by the Board,the words, "aDecision and Order"shall be substituted for the words"a Recommended Order of a TrialExaminer"In the notice.In the further event that the Board's Order is enforced by a decreeof a United States Court of Appeals, the words "a decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words"a Decision and Order."11 In the event that this Recommended Order is adopted by the Board,this provisionshallbe modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder ofa Trial Examiner of the National LaborRelations Board,and in order to effectuate the policiesof theNational Labor Rela-tionsAct, as amended, we hereby notifyour employees that:WE WILL offerthe following employees immediate and full reinstatementto their former or substantially equivalent positions without prejudice to their 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDseniority or other employment rights and privileges: Carl Alford, Willie Finch,Bernard Borne, John Forbes,Roy Boyd, and William Baker, and make theseemployees whole for any loss of pay they may have suffered by reason of thediscrimination against them.WE WILL NOTdiscourage membership in or activities on behalf of Interna-tional Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgersand Helpers,AFL-CIO,or any other labor organization of our employees, bydischarging or otherwise discriminating in regard to the hire and tenure of anyemployee's employment or any term or condition of employment.WE WILL NOT interrogate coercively employees respecting their union activi-ties,or threaten them with loss of employment if they join the Union.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations,to join or assist the above-named labor organization, or anyother labor organization,to bargain collectively through representatives of theirown choosing, and engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection or to refrain from any orall such activities.All our employees are free to become or remain, or to refrain from becomingor remaining members of any labor organization except to the extent that suchrightmay be affected by an agreement authorized by Section 8(a)(3) of the Act,as modified by the Labor Management Reporting and Disclosure Act of 1959.AVONDALESHIPYARDS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana 70113,Telephone 527-6391.Atlanta Gas Light CompanyandTruck Drivers and HelpersLocalUnion 728, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case 10-RC-6504.December 29,1966.SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision, Order, and Direction of Elections issued bythe National Labor Relations Board on April 20, 1966,1 an election bysecret ballot was conducted on May 20, 1966, under the direction andsupervision of the Regional Director for Region 10 among the em-ployees in the appropriate unit in this case. At the conclusion ofthe balloting, the parties were furnished with a tally of ballotswhich showed that, of approximately 129 eligible voters, 127 castballots, of which 62 were for the Petitioner, 62 were against thePetitioner, and 3 were challenged. The number of challenges wassufficient to affect the results of the election. Thereafter, the Peti-tioner filed timely objections to conduct affecting the results of theelection.1158 NLRB 240.162 NLRB No. 37.